Citation Nr: 0710477	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-15 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, to include as secondary to service-connected 
disability.

2.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from August 1965 to 
August 1968 and from August 1970 to August 1974.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

A rating decision dated in November 2006 awarded the veteran 
service connection for a right knee disability and assigned a 
10 percent disability rating, effective December 2002.  The 
veteran has not expressed disagreement with that rating 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A report of medical history dated in August 1970 indicates 
that the veteran noted a history of back trouble.  It was 
noted that the veteran had been admitted to Las Vegas City 
Hospital on or about March 12, 1970, for a back injury 
requiring five days in traction.  At the July 2005 RO 
hearing, the veteran indicated (hearing transcript, pages 7-
8) that, during the time period between his two periods of 
military service, he had had to go to the hospital as he had 
had some type of injury (evidently involving the back) from a 
fall inside his house.  

A review of the claims file appears to reveal that no attempt 
to obtain the records pertaining to the March 1970 
hospitalization for the veteran's back has been made.  As 
such records are relevant to the issues on appeal, they 
should be obtained and associated with the claims file to 
ensure a complete record for appellate review.

As noted above, during the pendency of the appeal, service 
connection was established for additional disability (i.e. 
right knee disability).  The record does not reflect 
consideration of the issues on appeal with reference to the 
additional service-connected right knee disability.

Accordingly, the case is hereby REMANDED for the following:

1.  Contact the veteran and request that 
he provide the name and address of the 
Las Vegas City Hospital wherein he 
received treatment for his back in March 
1970.  Any authorization necessary to 
obtain such records should be requested 
from the veteran.  Any unsuccessful 
attempt to obtain any identified records 
should be documented in the claims 
folder.  The AOJ should review all 
additional records received, and if they 
suggest further development (for example, 
a VA examination), arrange for such 
development.

2.  Thereafter, readjudicate the issues 
of entitlement to service connection for 
lumbar and cervical spine disabilities, 
including as due to service connected 
left and right knee disabilities.  If any 
benefit sought is not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





